t c summary opinion united_states tax_court donald w and penny n nicholas petitioners v commissioner of internal revenue respondent docket no 18199-07s filed date henry anthony ebarb for petitioners christopher j sheldon for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the sole issue remaining is whether petitioners are entitled to deduct noncash contributions of dollar_figure background petitioners are married and resided in arizona at the time that their petition was filed mr nicholas is retired and mrs nicholas is a kindergarten teacher petitioners were very active in their church and involved in charitable activities and they are generous contributors although their adjusted_gross_income agi from all sources was dollar_figure on their original return they reported dollar_figure in charitable_contributions petitioners’ pattern of charitable giving and the relatively large amount of contributions reported compared to their income have been their established long-term practice petitioners had a dollar_figure carryover of contributions from their return in which they had exceeded the 50-percent-of-agi limitation on deductions for any taxable_year with respect to the tax_year mrs nicholas as she had in prior years totaled the cash and noncash contributions for the year and provided her return preparer with the total amount of dollar_figure for the year that amount comprised dollar_figure of cash contributions and dollar_figure of noncash contributions the accountant thinking that the total comprised solely cash contributions reported the entire amount on petitioners’ return as a cash contribution respondent decided to examine petitioners’ return and requested that petitioners substantiate their contributions when petitioners realized that dollar_figure of the claimed contributions consisted of noncash contributions to various charities they timely filed an amended income_tax return for their tax_year including a form_8283 noncash charitable_contributions reporting information that petitioners believed would account for the noncash contributions of assets to charitable entities for on the amended return petitioners reported dollar_figure in cash and dollar_figure in noncash contributions along with the dollar_figure carryover from prior years respondent reviewed petitioners’ documentation for the dollar_figure in cash contributions and allowed deduction of the entire amount that petitioners had claimed on their amended return respondent after reviewing petitioners’ documentation and considering mrs nicholas’s oral statements disallowed the 2the total contribution for was dollar_figure which comprised the dollar_figure for and a dollar_figure carryover from prior years entire dollar_figure of noncash contributions claimed on the return for the tax_year mrs nicholas maintained notes on envelopes and on other documents recording the types of asset names of charitable recipients costs and estimated values of petitioners’ noncash contributions in substantially_all instances petitioners had a receipt and or letter from the charitable recipient as is typical with contributions of assets valued under dollar_figure the charitable_organization left it to the donor to fill out the items and values which mrs nicholas did although mrs nicholas did not have receipts to substantiate the original cost of each item she had been the purchaser and had recollection of the amounts more critically mrs nicholas frequented garage sales and flea markets and had a keen sense of the value of her contributed items the items contributed included books cds used furniture and lamps and similar types of items petitioners were avid readers and accumulated large volumes of books which they stored in their home many of the books concerned religious topics and some were children’s books that petitioners regularly purchased for their children on regular occasions as books and other items accumulated mrs nicholas would make a trip to the salvation army or some other charitable_organization and make a donation discussion the sole issue for our consideration is whether petitioners have substantiated the dollar_figure of noncash contributions claimed respondent was suspicious of petitioners because they did not claim any noncash contributions on their original income_tax return when respondent decided to audit petitioners’ return petitioners realized that the dollar_figure in contributions claimed included both cash and noncash amounts accordingly they amended their income_tax return and revised their reporting to break their contributions down into cash contributions of dollar_figure and noncash of dollar_figure respondent however remained suspicious and did not accept petitioners’ documentation and explanation of the noncash amount questions respondent’s counsel asked at trial seem to indicate that respondent believed petitioners fabricated the noncash amount to back up the figure claimed on the original return conversely we note that petitioners’ documentation of cash contributions of dollar_figure was accepted in full the court’s role in this controversy is exclusively that of fact finder to decide to what extent petitioners have substantiated their claimed noncash contributions the parties did not raise the question of who had the burden_of_proof or whether it shifted see sec_7491 in general the commissioner's determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 petitioners accepted their burden of showing that they were entitled to the claimed noncash contribution deductions respondent does not question whether petitioners’ form_8283 filed with their amended_return met the statutory and regulatory requirements for reporting noncash contributions respondent questions only whether petitioners’ documentary and oral explanations are sufficient to support their claimed noncash contribution deductions we begin our analysis by noting that mrs nicholas’s testimony was consistent and forthright even though it was subjected to extensive and vigorous cross-examination she adequately explained why petitioners’ original return did not separate out the noncash contribution deductions mrs nicholas explained her approach to recollecting the cost of the contributed assets but more significantly she explained how she was able to place a reasonable current value on the assets petitioners’ evidence supporting their noncash contributions was less precise than the evidence of their cash contributions but the court was persuaded that the assets were contributed and values were appropriately derived the court was persuaded by mrs nicholas’s forthright testimony and the documentary_evidence petitioners provided in addition we are cognizant that petitioners are extremely generous in their charitable giving as reflected by their cash contributions which approximated one-half of their income respondent was fully satisfied with petitioners’ proof of dollar_figure of cash contributions and that amount of verified cash contributions represents almost percent of the total amount of contributions the income_tax deficiency attributable to the disallowance of the noncash contribution deductions was only dollar_figure and petitioners pursued this matter with representation as a matter of principle ultimately the court believes mrs nicholas’s testimony and accepts her documentation and we hold that petitioners are entitled to deduct dollar_figure in noncash contributions for their tax_year to reflect the foregoing decision will be entered under rule
